          CASE 0:19-cv-00075-NEB-KMM Document 54 Filed 07/10/20 Page 1 of 5

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

Craig L. Brewster,                                        Case No. 19-cv-75-NEB-KMM

                         Plaintiff(s),
                                                     SECOND AMENDED
v.                                                   PRETRIAL SCHEDULING
                                                     ORDER
United States of America,

                         Defendant(s).



DEADLINES AND DISCOVERY LIMITS
     1.       All pre-discovery disclosures required by Rule 26(a)(1) shall be completed
              on or before January 31, 2020.
     2.       Fact discovery shall be commenced in time to be completed on or before
              March 29, 2021, with a deadline for substantial completion of document
              production by October 30, 2020.
     3.       No more than a total of 15 interrogatories, counted in accordance with
              Rule 33(a), shall be served by each side. No more than 15 document
              requests and no more than 10 requests for admissions shall be served by
              each side.
     4.       No more than 10 depositions, excluding expert witness depositions, shall be
              taken by each side.




                                              1
     CASE 0:19-cv-00075-NEB-KMM Document 54 Filed 07/10/20 Page 2 of 5




5.       Non-dispositive motions and supporting documents, including those which
         relate to fact discovery and leave to assert punitive damages (if applicable),
         shall be filed and served on or before March 29, 2021.
6.       Each side may call up to 3 expert witnesses. Disclosure of the identity of
         expert witnesses under Rule 26(a)(2)(A) and the full disclosures required by
         Rule 26(a)(2)(B), accompanied by the written report prepared and signed by
         the expert witness, shall be made as follows:
         a. Initial experts.
                i. The identity of any expert who may testify at trial regarding issues
                   on which the party has the burden of persuasion must be
                   disclosed on or before May 26, 2021.
                ii. The initial expert written report completed in accordance with
                    Fed. R. Civ. P. 26(a)(2)(B) must be served on or before
                    May 26, 2021.
         b. Rebuttal experts.
                i. The identity of any experts who may testify in rebuttal to any
                   initial expert must be disclosed on or before July 14, 2021.
                ii. Any rebuttal expert’s written report completed in accordance with
                    Fed. R. Civ. P. 26(a)(2)(B) must be served on or before
                    July 14, 2021.
7.       Each side may take one deposition per expert. Expert discovery, including
         depositions, shall be completed by August 18, 2021. All non-dispositive
         motions and supporting documents which relate to expert discovery shall be
         filed and served on or before August 18, 2021.
8.       No more than 1 Rule 35 medical examination shall be taken on or before
         April 29, 2021.
9.       Discovery of Electronically Stored Information.
         The parties have discussed issues about preservation and disclosure or
         discovery of electronically stored information as required by Fed. R. Civ.
         P. 26(f), including the form or forms in which it should be produced. The
         parties will inform the Court of any issues that arise related to electronic
         discovery.




                                          2
     CASE 0:19-cv-00075-NEB-KMM Document 54 Filed 07/10/20 Page 3 of 5




NON-DISPOSITIVE MOTIONS: GUIDELINES
       All non-dispositive motions shall comply with the Electronic Case Filing

Procedures for the District of Minnesota, with Local Rules 7.1 and 37.1, and be in the

form prescribed by Local Rule 37.2. Courtesy copies for Judge Menendez are not

necessary, unless the motions contain or refer to documents that are not filed

on ECF. The “Meet and Confer” requirement should include attempts to do so

through personal contact, rather than solely through correspondence. All non-

dispositive motions shall be scheduled for hearing by calling Kathy Thobe, Judicial

Assistant to Magistrate Judge Menendez, at 612-664-5140, prior to filing, except when

all parties are in agreement that no hearing is required. Such an agreement shall be

expressly set forth in the notice of motion. Counsel are advised not to notice

additional motions for hearing on an already existing hearing date without first

contacting the Court for permission to do so. All motions must be filed and served

within the time periods set forth in the local rules.

INFORMAL DISPUTE RESOLUTION
       Wherever possible, the parties should bring discovery disputes to the Court

using an informal approach. One or both parties can contact the Court via phone or

email to set a prompt (usually within 2-3 business days) telephone conference to

discuss the issues. The day before the hearing, the parties shall email (not file) the

Court either a joint letter setting forth their respective positions or separate letters. If

the parties submit separate letters, they must serve a copy on the opposing side unless

                                              3
     CASE 0:19-cv-00075-NEB-KMM Document 54 Filed 07/10/20 Page 4 of 5




they have received prior permission from the Court to submit the letters ex parte. In

the event an ex parte submission is requested, the requesting party must make the

opposing side aware of the request. Letters should be concise and focus on narrowing

the issue in dispute as much as possible.

SETTLEMENT CONFERENCE
      A settlement conference is scheduled in this matter for November 5, 2020, at

1:00 p.m. ECF No. 41.

DISPOSITIVE MOTIONS: GUIDELINES AND DEADLINES
      All dispositive motions shall be filed by the moving party on or before

October 19, 2021. All dispositive motions shall be scheduled, filed and served in

compliance with the Electronic Case Filing procedures for the District of Minnesota

and in compliance with Local Rule 7.1. Counsel shall schedule the hearing by calling

Kristine Wegner, Judge Brasel’s Courtroom Deputy, at 651-848-1530.

      When a motion, response or reply brief is filed on ECF, two paper courtesy

copies of the pleading and all supporting documents shall be mailed or delivered to

Kristine Wegner, Courtroom Deputy, at the same time as the documents are posted

on ECF. If the moving papers are more than one inch combined, the papers should

be provided in a tabbed, three-ring notebook.




                                            4
      CASE 0:19-cv-00075-NEB-KMM Document 54 Filed 07/10/20 Page 5 of 5




TRIAL
       This case shall be ready for a bench trial on February 19, 2022. The

anticipated length of trial is 5 days.

Date: July 10, 2020                           s/ Katherine Menendez
                                              Katherine Menendez
                                              United States Magistrate Judge




                                          5
